RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejections of claims made of record in the office action mailed on 12/21/2021 have been withdrawn due to Applicant’s amendment in the response filed 03/21/2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhou et al. (U.S App. Pub. No. 2017/0066945).
Regarding claims 1 and 4-6, Zhou et al. teaches a conductive adhesive composition containing a primary adhesive material and carrier granules having conductive particles adsorbed thereon. (Abstract). The carrier granules include carbon black, activated carbon, carbon nanotubes and molecular sieves. (par. [0047]). The carriers include organophilic structures on the surface thereof. (par. [0081]). The adhesive is useful as a material for bonding electronic devices and would therefore be described as a “host flexible material” as claimed. The conductive particles include materials such as Au, Ag, Cu, Al, Ni and Sn and may have a spherical shape. (par. [0049]). Nickel is a ferromagnetic material and tin is paramagnetic. As shown in Fig. 3, the materials may be included in the pores of the carrier materials. 
Regarding claim 2, the adhesive composition comprises acrylic (i.e. polyacrylate), epoxy, polyvinyl butyral, diethylene glyocol monobutyl ether acetate or a carboxyl group containing urethane resin. (par. [0044]).
Regarding claim 3, the organophilic functional groups include amino, mercapto, vinyl, epoxy, cyano and methacryloxyl groups. (par. [0087]).

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Korneva et al. (Carbon Nanotubes Loaded with Magnetic Particles, Nano. Lett. 2005, Vol. 5, No. 5, 879-884) in view of Sue et al. (U.S. App. Pub. No. 2011/0220851).
Regarding claims 1, 3 and 6, Korneva et al. teaches carbon nanotubes having magnetic particles loaded within the interior spaces of the nanotubes (i.e. the pores of the nanotubes). (Abstract, Fig. 2). Korneva et al. teaches that the carbon nanotubes may have applications in magnetic filled polymeric materials such as polymer fibers, wearable electronics, magnetic stirrers and the like. (page 883, Section 4). These polymeric materials would meet the limitations of a “host flexible material” as claimed and the carbon nanotubes described in Korneva et al. would meet the limitation of the “carriers” as presently claimed.
Korneva et al. does not teach that the carbon nanotubes have organophilic groups on the surface thereof.
Sue et al. teaches methods of dispersing carbon nanotubes and nanoplatelets in polyolefin compositions. (Abstract). Sue et al. teaches that carbon nanotubes are desirably included into polymeric materials due to their mechanical, electrical and thermal properties but have poor dispersion and inferior interfacial adhesion within polymer matrices. (par. [0006]). The prior art provides several functionalization solutions with moieties that interact with surrounding polymer matrices to improve the dispersibility thereof (i.e. inclusion of organophilic moieties) including alkyl chains and aliphatic amines (par. [0006]). For the use of carbon nanotubes in polypropylene, Sue et al. teaches using organophilic amine groups on the surface of the nanotubes such as octadecylamine. (par. [0042]).
It would have been obvious to one of ordinary skill in the art to surface modify the carbon nanotubes of Korneva et al. using organophilic groups as disclosed in Sue et al.
One of ordinary skill in the art to modify the surfaces of the carbon nanotubes with organophilic groups in order to improve the dispersibility thereof in polymer materials for creation of homogenous compositions.

Regarding claim 2, Sue et al. discloses using polyethylene and polypropylene as a polymer component for a carbon nanotube composite material. (par. [0041]).
Regarding claim 4, the magnetic particles of Korneva et al. include magnetite (page 880, left column) which is an iron alloy material.
Regarding claim 5, the magnetic particles are near spherical as shown in Fig. 2 of Korneva et al.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S App. Pub. No. 2017/0066945) in view of Haik et al. (U.S. App. Pub. No. 2005/0239948).
Regarding claims 1 and 4-6, Zhou et al. teaches a conductive adhesive composition containing a primary adhesive material and carrier granules having conductive particles adsorbed thereon. (Abstract). The carrier granules include carbon black, activated carbon, carbon nanotubes and molecular sieves. (par. [0047]). The carriers include organophilic structures on the surface thereof. (par. [0081]). The adhesive is useful as a material for bonding electronic devices and would therefore be described as a “host flexible material” as claimed. The conductive particles include materials such as Au, Ag, Cu, Al, Ni and Sn and may have a spherical shape. (par. [0049]). Nickel is a ferromagnetic material and tin is paramagnetic. As shown in Fig. 3, the materials may be included in the pores of the carrier materials. 
Zhou et al. teaches magnetic particles in the pores of the carrier materials as described in the 35 U.S.C. § 102(a) rejection above. It would further have been obvious to include magnetic particles or completely replace the conductive particles with magnetic particles in view of the teachings of Haik et al.
Haik et al. teaches carbon nanotubes having magnetic nanoparticles adsorbed on the surface thereof and composites containing the nanotubes. (Abstract and par. [0006]). Haik et al. teaches that the inclusion of magnetic nanoparticles with the nanotubes allows for one of ordinary skill in the art to orient the nanotubes in a fluid matrix containing the nanotubes, which would be advantageous from the standpoint of controlling the anisotropic mechanical, electronic and thermal properties of carbon nanotubes. (par. [0047]). Examples of magnetic materials include iron, nickel and cobalt based materials. (par. [0030]).
Regarding claim 2, the adhesive composition comprises acrylic (i.e. polyacrylate), epoxy, polyvinyl butyral, diethylene glyocol monobutyl ether acetate or a carboxyl group containing urethane resin. (par. [0044]).
Regarding claim 3, the organophilic functional groups include amino, mercapto, vinyl, epoxy, cyano and methacryloxyl groups. (par. [0087]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S App. Pub. No. 2017/0066945) in view of Haik et al. (U.S. App. Pub. No. 2005/0239948), further in view of Koresawa et al. (U.S. App. Pub. No. 2013/0095592).
Zhou and Haik et al. are relied upon as described in the rejection of claim 1, above.
Zhou et al. does not teach a thin film transistor formed on the flexible base substrate.
Koresawa et al. teaches a method of making an organic electroluminescent device involving forming a magnetic layer on the surface of a flexible substrate and forming thereon an organic electroluminescent unit the substrate via magnetic forces and separating the device, substrate and magnetic layers. (Abstract). The magnetic layer is disclosed to be a resin material containing a magnetic material therein. (par. [0106]-[0109]). The electroluminescent device includes thin-film transistors as well as an insulating layer between the substrate and the thin film transistor. (par. [0046], [0049]).
It would have been obvious to one of ordinary skill in the art to use the magnetic composite disclosed in Zhou in view of Haik et al. as a layer for forming the electroluminescent layer disclosed in Koresawa et al.
One of ordinary skill in the art would have found it obvious to use the magnetic layer disclosed in Gao in view of Haik et al. due to the fact that the composites disclosed therein have improved mechanical and magnetic properties which would be of particular use in Koresawa et al. which involves using magnetic fields to form the electroluminescent devices on the surfaces of a magnetic layer for holding it in place and thereafter removing it.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S App. Pub. No. 2017/0066945) in view of Haik et al. (U.S. App. Pub. No. 2005/0239948) and Koresawa et al. (U.S. App. Pub. No. 2013/0095592), further in view of Suh et al. (U.S. App. Pub. No. 2019/0031586).
Zhou, Haik and Koresawa et al. are relied upon as described in the rejection of claim 12, above.
Koresawa et al. does not particularly disclose the composition of the insulating layer.
Suh et al. teaches an organic structure including a liquid crystal device having a glass substrate having a thin film transistor formed on the surface thereof and an interlayer in between wherein the interlayer is an inorganic insulating layer, an organic insulating layer or a multilayer thereof/ (par. [0282]-[0285]).
It would have been obvious to one of ordinary skill in the art to use a multilayer of organic and inorganic insulating layers to protect the thin film transistor.
One of ordinary skill in the art would have found it obvious to use a multilayer of organic and inorganic insulating layers as Suh et al. teaches that it is known in the art to use such an arrangement in manufacturing thin film transistors and wherein each layer would be particularly useful at protecting the transistor from particular compounds depending on the composition thereof.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03/21/2022 regarding the 35 U.S.C. §102 and 103 rejections made of record in the office action mailed one 12/21/2022 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/03/2022